          MEMO   ENDORSED
          Case 1:19-cr-00828-ALC Document 76 Filed 06/04/20 Page 1 of 1




                               -----------------------------------------------------------------------------------------------------------------



                 11 BROADWAY, SUITE 715                                                NEW YORK, NEW YORK 10004
                      Tel. (212) 344-5180                                              www.criminal-defense.nyc


                                                                                                                                                   May 26, 2020
The Honorable Andrew L. Carter, Jr.
U.S. District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007
VIA ECF                                                                                                                                                           6/4/20

        Re:     United States v. Dennis McDonald, et. al, 19-cr-828 (ALC)

Dear Judge Carter,

        I am CJA counsel to Dennis McDonald in the above-captioned matter. My client is currently
confined to his home pursuant to a bail package agreed-to last month. I write now to respectfully
request a modification of the terms of his release. Specifically, my client would like to transfer his place
of residence to the apartment of his girlfriend, located at 497 East 156th Street, Bronx, New York,
10455. My client’s supervising officer is aware of this application and has no objection, and I have
consulted with one of my counterparts in the government and he has no objection either.
                                                                                                  Respectfully submitted,


                                                                                                  ______________/s/__________________
                                                                                                  Matthew Galluzzo
                                                                                                  Counsel for Dennis McDonald


Cc:
AUSA Ryan B. Finkel
AUSA Mary Elizabeth Bracewell
                                                                                                                                                              6/4/20
